Case 2:19-cv-00869-GMN-BNW Document 45
                                    44 Filed 03/08/21
                                             03/01/21 Page 1 of 2
                                                                4
  Case 2:19-cv-00869-GMN-BNW Document 45
                                      44 Filed 03/08/21
                                               03/01/21 Page 2 of 2
                                                                  4




                                      ORDER

       Based on the parties' joint status report, IT IS ORDERED that by April 2, 2021, the
parties must file either dismissal paperwork or an additional joint status report regarding
the status of settlement.
                                                 IT IS SO ORDERED
                                                 DATED: 2:25 pm, March 05, 2021



                                                 BRENDA WEKSLER
                                                 UNITED STATES MAGISTRATE JUDGE
